Citation Nr: 1215544	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial evaluation in excess of 40 percent for fibromyalgia.

4.  Entitlement to an increased rating for depression, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for left knee disability, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for right knee disability, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial evaluation in excess of 10 percent for left hip disability.

8.  Entitlement to an effective date earlier than December 15, 2008 for the grant of service connection for fibromyalgia.

9.  Entitlement to a total rating based on unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to January 1991 and from January 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for right hip and low back disabilities, increased ratings for right and left knee disabilities and a left hip disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In a statement dated in October 2011, the Veteran's representative indicated that evidence of record had raised claims of entitlement to service connection for the residuals of a tailbone injury (distinct from the claimed low back disability) and for a bilateral shoulder condition.  These matters are referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  Fibromyalgia is manifested by widespread musculoskeletal pain with fatigue that are constant and refractory the therapy.

2.  Depression is manifested by social isolation, sleep impairment, low interest in pleasurable activities, suicidal ideation, irritability, memory loss, and difficulty concentrating.

3.  The Veteran's claim of entitlement to service connection for fibromyalgia was received by VA on December 15, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for fibromyalgia have not been met.  U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5025 (2011).

2.  The criteria for an evaluation of 50 percent for depression have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9434 (2011).

3.  The criteria for an effective date prior to December 15, 2008 for the grant of service connection for fibromyalgia have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A January 2006 letter discussed the evidence necessary to support claims for secondary service connection and for increased ratings.  

In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

An April 2008 letter pertaining to the Veteran's claim of entitlement to service connection for depression discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

A November 2009 letter discussed the Veteran's claims of entitlement to higher evaluations for his fibromyalgia and major depressive disorder.  The evidence necessary to substantiate his claims was discussed.  The Veteran was invited to submit or identify relevant evidence.  The evidence of record was listed and the Veteran was told how VA would assist him.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for fibromyalgia.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect VA's duty to assist, the Board notes that, to the extent possible, identified records have been associated with the claims file.  The appellant has been afforded VA examinations, and the Board finds that they were adequate in that they were performed by neutral skilled providers who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical examinations prior to rendering their conclusions.  Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

	Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating assigned is appealed, as is the case with the Veteran's fibromyalgia, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted bur concludes that the Veteran's fibromyalgia has not significantly changed and that a uniform rating is appropriate.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55   (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the Veteran's psychiatric disorder has not significantly changed and that a uniform evaluation is warranted for the period considered. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

	Fibromyalgia

A June 2008 VA treatment record includes a review of the Veteran's pain history.  Following examination and review of the medical records, the impression was positive fibromyalgia with 13 of 18 tender points.  

A January 2009 VA treatment record reflects the Veteran's report of generalized pain particularly in his low back, left shoulder, and right knee.  Following examination, the assessment was fibromyalgia with chronic pain in multiple areas, including the neck, shoulders, back, hips, and knees.  

On VA examination in September 2010 the Veteran's history was reviewed.  He noted that the course of his fibromyalgia since onset was progressively worse.  He reported that fibromyalgia was diagnosed in 2008.  He endorsed unexplained fatigue, sleep disturbance, and musculoskeletal symptoms that were constant.  On physical examination there were tender points on the left and right.  The impression was fibromyalgia with 18 of 18 tender points.  

38 C.F.R. § 4.71a, Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, parasthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated as  40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

In this case the Veteran is in receipt of a 40 percent evaluation.  Therefore, he is already receiving the maximum disability evaluation permitted under Diagnostic Code 5025.  The Board further notes that there are no other applicable codes that would permit for a disability rating in excess of 40 percent for the Veteran's fibromyalgia.  Additionally, because Diagnostic Code 5025 is not based on limitation of motion (where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply; see Johnson, 9 Vet. App. at 11), and as the Veteran is receiving the maximum schedular rating available under Diagnostic Code 5025 (functional loss is not applicable to increase the rating where a disability is rated at the maximum level provided by the diagnostic code under which it is rated; see VAOPGCPREC 36-97), a disability rating higher than 40 percent for fibromyalgia based on functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  In sum, as the Veteran is in receipt of the maximum evaluation under the diagnostic criteria for fibromyalgia, a higher schedular evaluation is not available.



	Depression

Service connection, with a 30 percent evaluation, was granted in an August 2008 rating decision.  The Veteran submitted a claim for a TDIU in October 2009.  In the adjudication of that claim, the RO also adjudicated the evaluations of the Veteran's service-connected disabilities.

A January 2009 VA treatment record indicates that the Veteran presented for individual therapy.  The provider noted that the Veteran had nearly completed an application for a VA PTSD program.  The assessment was recurrent major depressive disorder.

An April 2009 treatment record reflects the Veteran's report of sleep disturbance, avoidance, diminished interest in significant activities, feelings of detachment or estrangement, a sense of foreshortened future, irritability, difficulty concentrating.  The provider noted that the Veteran met the criteria for posttraumatic stress disorder (PTSD) in addition to major depressive disorder.  She characterized the Veteran's depression as severe.  

In September 2009 the Veteran related that individual therapy had helped him cope with depression, suicidal ideation, and tendencies toward isolation.  The provider noted a global assessment of functioning (GAF) score of 55.  A GAF score of 55 was also assessed in October 2009.

On VA examination in January 2010 the Veteran reported ongoing depression, fatigue, and physical illness.  He endorsed suicidal thoughts, social withdrawal, fatigue, memory loss, irritability, and crying spells.  He noted that suicidal thoughts occurred briefly about twice a week, and that social withdrawal and fatigue were constant.  He stated that irritability occurred nearly daily, whenever he felt stressed, and that crying spells occurred daily.  The examiner noted that suicidal thoughts were mild and that the Veteran had never had intent or plan.  He indicated that social withdrawal was moderate and that fatigue was moderate to severe.  The Veteran expressed that he could function with reminders, and the examiner indicated that memory loss was mild.  He noted that irritability was mild to moderate, indicating that irritability was rarely directed at others and usually led the Veteran to withdraw.  He indicated that crying spells were mild to moderate.  The Veteran reported that he lost his job in 2007 due to multiple non-psychiatric medical problems.  He confirmed that he had not been restricted from seeking employment by his current mental health providers.  He denied legal problems.  He reported that he was divorced and had a good relationship with his three children; he noted that he got along well with his family of origin but had a difficult relationship with his ex-wife.  He indicated that he had a close friend with whom he spoke at least twice per week; he noted that he had a few other friends but that he did not spend much time with them.  He denied a history of assaultiveness and suicide attempts.  On mental status examination, there was no impairment of thought process or communication.  There was no inappropriate behavior, and the Veteran did not have delusions or hallucinations.  The Veteran was oriented.  The Veteran reported that it took him two hours to shower and get dressed due to indecisiveness related to his depression.  He noted that this occurred several times per week.  He denied panic attacks.  The examiner noted that there was daily depression that was mild to moderate.  He also noted that the Veteran had daily anxiety that was mild to moderate.  The Veteran endorsed sleep disturbance and noted that he got two to three hours of sleep per night.  The diagnosis was major depression.  The examiner concluded that it was mild.  He assigned a GAF score of 61.

Subsequent VA individual therapy records indicate GAF scores of 55.  

In August 2010 a VA provider noted that the Veteran continued to show limited gains from therapy due to being highly defensive.  In February 2011 a VA provider noted that she had entered a GAF score of 48 in November 2010.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011), a 100 percent evaluation is provided for major depression where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130 (2011).

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2011).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

Having reviewed the evidence pertaining to the Veteran's psychiatric symptoms, the Board finds that an evaluation of 50 percent is warranted for the service-connected depression.  In that regard, the Board acknowledges the impact the Veteran's symptoms have on his functioning.  He has suicidal thoughts, social withdrawal, memory loss, irritability and crying spells.  He has reported that it takes him two hours to shower and get dressed secondary to indecisiveness related to his depression.  Examiners have noted that the Veteran's daily depression and anxiety are mild to moderate.  A VA provider entered a GAF score of 48 in November 2010, indicating serious impairment.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 50 percent evaluation in that he experiences reduced reliability and productivity due to those symptoms.

The Board has also determined that an evaluation in excess of 50 percent is not warranted for depression.  In this regard, the Board has considered that suicidal ideation is among the symptoms listed in the criteria for a 70 percent rating.  However, while the Board accepts that the Veteran's psychiatric symptoms have effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  There is no evidence of a thought disorder, and the Veteran's speech is normal with no sign of illogical, obscure, or irrelevant communication.  There is no indication of near-continuous panic or depression that affects the Veteran's ability to function independently, appropriately and effectively.  While the Veteran does experience daily anxiety and depression, he has not been shown to be unable to adapt to stressful circumstances.  Finally, while his psychiatric symptoms do affect his interactions with others, he has not been shown to be unable to establish and maintain effective relationships.  Rather, he states that he has good relationships with his children and family or origin, and that he has friends.  In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent.  Accordingly, a 50 percent evaluation is for application.

	Extraschedular Consideration

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


	Effective Date

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final disallowance . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b) (1) (West 2002).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not rose by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

A review of the record reveals that the Veteran submitted a claim of entitlement to service connection for fibromyalgia that was received by the RO on December 15, 2008.  He stated that he wished to file a claim for fibromyalgia and indicated that he received treatment at the Kansas City VA Medical Center (VAMC).  Service connection was granted in a March 2009 rating decision; in March 2011 the RO granted a 40 percent evaluation effective December 15, 2008, the date of receipt of the Veteran's claim for service connection.  The Veteran argues that the effective date of service connection for fibromyalgia should be in June 2008, when he was diagnosed with the disability.  

Prior to December 15, 2008 the Board finds that there were no prior documents that might be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for fibromyalgia.  The Board has considered the Veteran's argument that the effective date of service connection should be the date on which the Veteran was diagnosed with fibromyalgia; however, there is no basis in the law for such an assignment.  Under the law, the earliest effective date and the appropriate effective date in this case is December 15. 2008, the date of receipt of the Veteran's claim for service connection.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an initial evaluation in excess of 40 percent for fibromyalgia is denied.

Entitlement to an evaluation of 50 percent for depression is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an effective date earlier than December 15, 2008 for the grant of service connection for fibromyalgia is denied.


REMAND

	Secondary Service Connection

The Veteran asserts that he has low back and right hip disabilities that are secondary to his service-connected knee disability.  Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was examined in September 2007 pursuant to his claim of entitlement to service connection for a back disability.  The examiner opined that the claimed back condition was less likely as not caused by or a result of the left knee disability.  She did not provide a discussion of whether the claimed disability was permanently aggravated by the Veteran's knee disabilities.  

The Veteran was also examined in February 2009.  The examiner concluded that the Veteran's right hip condition was less likely as not caused by or a result of bilateral knee condition and left hip condition.  He did not provide an opinion regarding whether the Veteran's right hip condition was permanently aggravated by the service connected bilateral knee and left hip disabilities.  
VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Absent an opinion regarding whether the claimed disabilities were aggravated by the Veteran's service-connected disabilities, the examination reports are inadequate for the purpose of deciding the Veteran's claims.  As such, an additional VA orthopedic examination is in order.

	Increased Ratings

The Veteran seeks increased ratings for his bilateral knee and left hip disabilities.  

With respect to the Veteran's knee disabilities, on examination in February 2009 he reported giving way and instability; objective examination was negative for instability.  On examination in March 2010, the Veteran again endorsed giving way and instability.  The summary of general joint findings indicated no instability; however, under the summary, the examiner noted a diagnosis of left anterior cruciate ligament repair with residual pain and instability.   He indicated that there was objective evidence of pain following repetitive emotion, but did not indicate the point at which pain began.  As such, the examination report is unclear as to the presence of instability in the left knee, and does not specifically state the point at which pain began following repetitive motion of the knees.  The Board concludes that an additional examination is necessary.

With regard to the Veteran's left hip disability, the March 2010 examiner noted that there was objective evidence of pain with active motion.  He also indicated that there was objective evidence of pain following repetitive motion.  He did not indicate the point at which pain began in each plane of motion.  An additional examination of the Veteran's left hip is also necessary in order to determine the appropriate evaluation.



	TDIU

The Board notes that further development and adjudication of the Veteran's claims may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180   (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.  As such, further review of the Veteran's claim for a TDIU must be deferred pending completion of the development outlined below.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of his claimed right hip and low back disabilities and to determine the severity of his bilateral knee and left hip disabilities.  The claims file and a copy of this remand should be forwarded to the examiner for review.  A full history should be elicited from the Veteran during the course of the examination, the pertinent details of which should be recited in the examination report.

All necessary testing should be conducted, the results of which should be detailed in the examination report.

   Right Hip and Low Back
Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all current disabilities of the right hip and low back.  The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present right hip or low back disability was either caused or permanently aggravated by the Veteran's service-connected bilateral knee and left hip disabilities.

Knees and Left Hip
Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all manifestations of the Veteran's bilateral knee and left hip disabilities.  

The examiner should provide the results of range of motion testing of the knees and left hip, and specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  As such, the examiner should indicate the point at which pain or any other factor limits motion, to include during flare-ups.

The examiner should specifically indicate whether there is instability of either knee.  If so, the examiner should indicate whether the severity of such is mild, moderate, or severe.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

4.  Upon completion of the above actions, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


